PER CURIAM,
Appellant moves to transfer this devolu-tive appeal to the Supreme Court, directing attention to the fact that the amount sued for was $24,963.65, and' that the amount awarded to plaintiff in the Civil District Court for the Parish of Orleans was $2,008. The suit is one for damages ex contractu based on the charge that the plaintiff corporation is engaged in business as a retail florist in the City of New Orleans, that its business is obtained to a large extent over the telephone and that this business was substantially damaged as a result of the negligent failure of defendant corporation to list its name in the current telephone directory.
We are advised that counsel for ap-pellee, while unwilling to join in a joint motion to transfer this appeal, has no objection thereto. Accordingly, exercising the authority vested in' this Court by the provisions of LSA-R.S. 13:4441, 13:4442,
It Is Now Ordered that this appeal be transferred to the Supreme Court of Lou*490isiana pursuant to law, which transfer is to be effected within sixty days and if such transfer should not be made within that time, then and in that event the appeal is to stand as though it had been dismissed. Defendant-appellant is to pay the costs of the appeal to this Court; all other costs to await final disposition of the case.
Appeal transferred to Supreme Court.